USDC IN/ND case 1:19-cv-00503-WCL-SLC document 15 filed 07/08/20 page 1 of 4


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION

SHAWN ABERCROMBIE,                                 )
                                                   )
        Plaintiff,                                 )
                                                   )
   v.                                              )     CIVIL NO. 1:19cv503
                                                   )
JACK COOPER TRANSPORT                              )
COMPANY, INC.,                                     )
                                                   )
        Defendant.                                 )

                                      OPINION AND ORDER

        This matter is before the court on a motion to dismiss filed by the Defendant, Jack Cooper

Transport Company, Inc. on June 4, 2020. Plaintiff, Shawn Abercrombie, has declined to file a

response.

        For the following reasons, the motion to dismiss will be granted.

                                              Discussion

        Plaintiff alleges claims for race discrimination and retaliation under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”), and 42 U.S.C. § 1981 (“§ 1981”).

Plaintiff alleges he was employed by Defendant from on or about October 3, 2018 until his

termination on or about March 19, 2019. Plaintiff filed his Charge of Discrimination with the

U.S. Equal Employment Opportunity Commission (“EEOC”) on June 13, 2019.

        On August 6, 2019, Jack Cooper Ventures, Inc., and all of its U.S. and Canadian direct

and indirect subsidiaries, including Defendant, voluntarily filed a Chapter 11 bankruptcy petition

in the United States Bankruptcy Court for the Northern District of Georgia, Atlanta Division. The

bankruptcy cases have been jointly administered under Case No. 19-62393 (PWB).
USDC IN/ND case 1:19-cv-00503-WCL-SLC document 15 filed 07/08/20 page 2 of 4


        With regard to his EEOC Charge of Discrimination, Plaintiff received his Dismissal and

Notice of Suit Rights from the EEOC on September 16, 2019. Plaintiff filed the instant lawsuit

on November 27, 2019.

        Fed. R. Civ. P. 12(b)(6) authorizes dismissal of a complaint when it fails to set forth a

claim upon which relief can be granted. A motion to dismiss under Fed. R. Civ. P. 12(b)(6) is

proper when, as here, the moving party demonstrates that the plaintiff can prove no set of facts in

support of his claim that would entitle him to relief. Fed. R. Civ. P. 12(b)(6); Conley v. Gibson,

355 U.S. 41, 45-46 (1957).

        In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must take the

complaint’s well-pleaded factual allegations as true and view them in the light most favorable to

the plaintiff. Hickey v. O'Bannon, 287 F.3d 656, 657 (7th Cir. 2002). Yet, “the tenet that a

Court must accept as true all of the allegations contained in a Complaint is inapplicable to legal

conclusions.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544¸ 555 (2007); Ashcroft v. Iqbal, 129

S. Ct. 1937, 1949 (2009). Rather, to avoid dismissal at the pleading stage, the complaint must

contain factual allegations that “plausibly give rise to an entitlement to relief.” Iqbal, 129 S. Ct.

at 1950.

        In support of its motion to dismiss, Defendant argues that Plaintiff’s claims against

Defendant were discharged in Defendant’s bankruptcy. The undisputed facts show that Plaintiff’s

employment with Defendant was terminated prior to Defendant’s August 2019 Petition for

Bankruptcy. Plaintiff filed the instant lawsuit arising from his employment after the Petition for

Bankruptcy was filed. Clearly, Plaintiff’s claims were discharged in the bankruptcy, as further

explained below, such that he fails to state a claim upon which any relief may be granted.


                                                   2
USDC IN/ND case 1:19-cv-00503-WCL-SLC document 15 filed 07/08/20 page 3 of 4


        “Section 524 of the bankruptcy code operates as a post-discharge injunction against the

collection of debts discharged in bankruptcy . . . .’” In re Manzanares, 345 B.R. 773, 781

(Bankr. S.D. Fla. 2006). Generally, employment discrimination claims may be discharged under

the bankruptcy code. See, e.g., Rederford v. U.S. Airways, Inc., 589 F.3d 30, 37 (1st Cir. 2009)

(employment discrimination claims may be subject to discharge in Chapter 11 bankruptcy);

Boyle v. PMA Med. Specialists, LLC, 754 F. App'x 93, 96 (3d Cir. 2019) (unpublished)

(confirmation of reorganization plan permanently enjoined plaintiff from pursuing discrimination

claims against company); Kresmery v. Serv. Am. Corp., 227 B.R. 10, 14 (D. Conn. 1998) (“under

the plain language of the Section 1141(d) of the bankruptcy code and the confirmed plan, the

defendant’s liability for employment discrimination against plaintiff based on its preconfirmation

has been discharged”).

        It is undisputed that Plaintiff’s claims for race discrimination and retaliation arise entirely

out of events that occurred prior to Defendant’s filing its Chapter 11 bankruptcy petition in

August 2019, as Plaintiff was employed by Defendant only from October 2018 to March 2019.

(D.E. 1,at ¶ 4). Plaintiff, however, did not file the instant lawsuit until after Defendant filed its

Chapter 11 bankruptcy petition in August 2019. It is clear that given the principles set forth in

Manzanares, Rederford, et al. above, Plaintiff cannot prove any set of facts in support of his

claims that would entitle him to relief. Even accepting as true all of the allegations contained in

Plaintiff’s Complaint, Plaintiff’s claims were discharged in bankruptcy. Twombly, 550 U.S. at 555;

Iqbal, 129 S. Ct. at 1949. Thus, in the absence of an exception to discharge, Plaintiff’s claims

must be dismissed in their entirety. Plaintiff has not invoked any such exception, and apparently

agrees that his case must be dismissed, as he has declined to file a response to the motion to


                                                    3
USDC IN/ND case 1:19-cv-00503-WCL-SLC document 15 filed 07/08/20 page 4 of 4


dismiss.

                                          Conclusion

       On the basis of the foregoing, Defendant’s motion to dismiss [DE 14] is hereby

GRANTED.


       Entered: July 8, 2020.


                                                        s/ William C. Lee
                                                        William C. Lee, Judge
                                                        United States District Court




                                               4
